Citation Nr: 1430443	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2010 rating decision, the RO denied service connection for anxiety and depression.  The Veteran did not appeal this determination.  Thus, the issue on appeal is limited to service connection for PTSD.

The Board remanded this case in July 2012 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran has not been diagnosed with PTSD during the pendency of this claim. 


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A March 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  He did not respond to a July 2012 letter requesting him to fill out authorization forms that would enable VA to request on his behalf private treatment records from the Timberlawn Mental Health Clinic and Green Oaks Psychiatric Hospital.  The letter also invited him to submit these records himself.  Absent the necessary authorization, further efforts to obtain these records are not warranted. 

A VA examination was performed in June 2011.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report includes a review of the pertinent medical history, the clinical findings made on examination, and an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Board's Remand Directives

The Board finds substantial compliance with its remand directives to obtain outstanding VA treatment records from the Dallas and Bonham VA Medical Centers and to make appropriate efforts to obtain additional private treatment records from Timberlawn Mental Health Clinic and Green Oaks Psychiatric Hospital.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted above, the Veteran did not respond to a July 2012 letter requesting him to fill out forms authorizing VA to request these records on his behalf, or to submit the records himself.  Thus, absent such authorization, further efforts to obtain these records are not warranted.  Accordingly, the Board's remand directives have been accomplished to the extent possible, and it will proceed with appellate review. 

III. Analysis

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2013), credible supporting evidence that the claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to evidence of a diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).

A current diagnosis of PTSD during the pendency of this claim is not established.  The VA and private treatment records show a diagnosis of depression, but not PTSD.  As noted above, service connection for depression and anxiety was previously denied in a final August 2010 rating decision, and service connection for these disorders is not on appeal.  Periodic screenings for PTSD have been negative, as reflected in the VA treatment records.  A September 2009 VA treatment record indicates that some of the Veteran's psychiatric symptoms were due to recent life circumstances, as also noted by the June 2011 VA examiner.  Based on a review of the pertinent medical history, including the documents in the claims file and the Veteran's VA treatment records, as well as an interview with the Veteran and a mental status examination, the June 2011 VA examiner found that the Veteran did not have PTSD as he did not meet the DSM-IV criteria.  The examiner's conclusion is highly probative, as it represents the informed opinion of a clinical psychologist.  Moreover, it is consistent with the VA and private treatment records, which likewise do not reflect diagnoses of PTSD, and show that PTSD screens have been negative.  

The VA examiner's opinion carries more weight than the Veteran's assertion that he has PTSD, as the Veteran does not have a medical background and thus is considered a lay person in the field of medicine.  Whether he has a clinical diagnosis of PTSD based on the DSM-IV criteria is a determination that is too complex to be made based on lay observation alone, and thus requires competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Indeed, subsection 3.304(f) specifically provides that there must be medical evidence of a diagnosis of PTSD.  Thus, his unsupported lay opinion by itself cannot support the claim, as it is not competent, and moreover is outweighed by the findings to the contrary of the June 2011 VA examiner.  See Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In the absence of a current diagnosis of PTSD in accordance with the DSM-IV criteria at any point during the pendency of this claim, service connection for PTSD is not established.  See 38 C.F.R. § 3.304(f).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


